UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934 Date of Report: October 19, 2007 a21, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 000-51285 (Commission File Number) 74-2896910 (I.R.S. Employer Identification No.) 7660 Centurion Parkway, Jacksonville, Florida (Address of Principal Executive Offices) 32256 (Zip Code) Registrant’s telephone number, including areas code:(904) 565-0066 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. Albert H. Pleus resigned from the Company’s Board of Directors effective October 19, 2007.Mr. Pleus’ resignation was due to professional and personal circumstances and, to the knowledge of a21, Inc., did not involve a disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Item 99.1.Exhibits. Exhibit Description 99.1 Press Release dated October 24, 2007 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. a21, INC. By: /s/ JOHN FERGUSON John Ferguson Chief Executive Officer Dated: October 24, 2007 2 EXHIBIT INDEX Exhibit Description 99.1 Press Release dated October 24, 2007
